By the Court —
Lyon, J., delivering the opinion.
The granting or refusal of bail in criminal cases is a matter resting in the sound discretion of the Court, to be exercised or not, according to the facts of each particular case. Corbitt vs. the State, 24th Georgia Report, 392. Before this Court *194will interfere to control the judgment of the Court below in a matter resting solely in its discretion, it must be made to appear, that it has been exercised in an arbitrary, unjust and oppressive manner. In other words, that such discretion has been flagrantly abused. Loyless vs. Harrell, 15th Georgia Report, 566, and cases cited.
The ground upon which the application for bail was passed in this case, and in which it was insisted that the Court had abused its discretion, was that a continued incarceration put the prisoner’s life in great jeopardy, and that it was necessary that he should be admitted to bail to restore his health, already impaired by confinement, etc. The position of counsel is not sustained by the evidence offered — the certificate of physicians. They say that they find him, upon examination, “ suffering from a deranged state of his heart, and his general health impaired,” which they regard as the result of his confinement in said prison.” There is not a conjecture, hazarded by the physicians, that the life of the prisoner will be endangered by further imprisonment. Nor do they recommend his enlargements, on the contrary, they advise some sanitary regulations that physicians would prescribe most probably in the case of the soundest of persons in close confinement.
To require the Court to grant bail in such a case would be a most dangerous precedent, for there are few men whose health is not impaired by close confinement in a prison sufficiently close and strong to prevent their escape. At all events, a prisoner would always be able to get a certificate of an opinion on the subject, most generally one that he would be entitled to, as in this case, but always one some how or other.
Let the judgment be affirmed.